Case: 18-31126      Document: 00515032363         Page: 1    Date Filed: 07/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-31126                             FILED
                                  Summary Calendar                       July 12, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SOHAIL AHMED RANA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CR-261-1


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Sohail Ahmed Rana appeals his 30-month within-guidelines sentence
after he pleaded guilty to communicating an interstate threat to injure the
person of another in violation of 18 U.S.C. § 875(c). While in Colorado, Rana
contacted the Lafayette, Louisiana office of U.S. Congressman Clay Higgins
via telephone and made comments about killing the Congressman. He asserts
that his sentence is substantively unreasonable because the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31126    Document: 00515032363         Page: 2   Date Filed: 07/12/2019


                                 No. 18-31126

focused on his criminal history to the exclusion of the other sentencing factors
listed in 18 U.S.C. § 3553(a). Rana specifically contends that he never intended
to harm anyone, that his former spouse has taken some of the responsibility
for past disputes that led to his domestic violence-related convictions, and that
his recent behavior has improved since he communicated the threat against
the Congressman.
      The substantive reasonableness of a sentence is reviewed for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A within-guidelines
sentence is presumptively reasonable, and it can only be rebutted “upon a
showing that the sentence does not account for a factor that should receive
significant weight, it gives significant weight to an irrelevant or improper
factor, or it represents a clear error of judgment in balancing sentencing
factors.” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008); United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Rana has failed to rebut the presumption of reasonableness. The record
establishes that the district court considered his statement that he did not
intend to harm anyone but found that his actions nevertheless instilled fear in
his victims. The district court similarly considered his recent improvement in
behavior and potential reconciliation with his ex-wife but noted that Rana’s
pattern of losing his temper was concerning and required additional progress.
However, the district court sentenced him at the lowest possible end of the
guidelines range. Rana has not shown that the district court failed to account
for a factor that should have received significant weight, gave significant
weight to an irrelevant or improper factor, or committed a clear error of
judgment in balancing the sentencing factors. Cooks, 589 F.3d at 186. Thus,
the district court has not abused its discretion.
      Accordingly, the district court’s judgment is AFFIRMED.



                                        2